                Case 21-10527-JTD              Doc 295              Filed 04/16/21               Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )        Chapter I I
                                                            )
CARBONLITE HOLDINGS LLC, et al.,t                           )        Case No.      2l-10527 (JTD)
                                                            )
                                   Debtors.                 )        (Jointly Adm       in   istered)



                           SUPPLEMBNTAL AFFIDAVIT OF SBRVICE

        I, Dominic DiConti, depose and say that I am employed by Stretto, the claims and noticing
agent fbr the Debtors in the above-captioned case.

         On April 8,2021, at my direction and under my supervision, employees of Stretto caused
the following document to be served via first-class mail on Longino Public Finance, Attn: Thomas
Longino at l40l Lawrence St, Ste 1600, Denver, CO 80202-2531, pursuantto USPS forwarding
instructions:

      a   Notice of Chapter 11 Bankruptcy Case (Docket No. 103)


Dated:    April 16,2021                                                                                         e--
                                                                                                       Dominic DiConti

  A notary public or other officer completing this certificate verifies only the identity of the
  individual who signed the document to which this certificate is attached, and not the
  truthfulness, accuracy, or validity of that document.

State of California,
County of Orange

Subscribed and sworn to (or affirmed) before me on this l6th day of April, 2O2l,by Dominic
DiConti, proved to me on the basis of satisfactory evidence to be the person who appeared before
me.



Signature
                t)
                     P.o)>^                                     <
                                                                          STEPHAN E M. DELGAOO
                                                                          NotaryPublic Californi.
                                                                              OranBe CountY
                                                                           Commission
                                                                           Corr.
                                                                                        r    2288814
                                                                                   ErJrres uov 17. 2023




I The Debtorsin these cases, along with the last four digits of each Debtor's federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); Carbonlite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322): CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address ofthe Debtors' corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
